        Case 1:17-cr-00251-PGG Document 314 Filed 09/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA
                                                                  ORDER
                    -against-
                                                             17 Cr. 251 (PGG-1)
 JOSHUA PEREZ,

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing scheduled for October 27, 2020 is

adjourned to January 26, 2021 at 12:00 p.m. in Courtroom 705 of the Thurgood Marshall

Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       September 29, 2020
